Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 13, the recitation of the gauze and the plurality of fibers are configured to cooperatively wring the pre-vapor formulation from the storage medium, based on the plurality of fibers being free to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the recitation of the gauze and the plurality of fibers are configured to cooperatively wring the pre-vapor formulation from the storage medium, based on the plurality of fibers being free to move independently of each other is not definite.  It is not definite what configuration is claimed or what the gauze and the plurality of fibers being configured to cooperatively wring the pre-vapor formulation from the storage medium, based on the plurality of fibers being free to move independently of each other means in terms of structure or claimed subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140238424 A1 to Macko et al. (“Macko”) in view of US 20130123409 A1 to Clark et al. (“Clark”) and US 20080167634 A1 to Kouta et al. (“Kouta”).

Macko discloses:
Regarding claim 1: 
an inner portion (e.g., inner tube 62, inner portion of liquid supply region 22,  winding of cotton gauze or other fibrous material about the inner tube 62) (e.g., Fig. 2-3 and 5 and para 17-18); and 
an outer portion (e.g., outer annulus, outer tube 6, outer portion of liquid supply region 22 is contained in an outer annulus) configured to store the pre-vapor formulation (e.g., Fig. 2-3 and 5 and para 17-18); 
wherein the outer portion includes a storage medium, the storage medium including 
a gauze (e.g., cotton and cotton gauze disclosed in para 18), and 
a plurality of fibers (e.g., fibrous materials and fibers disclosed in para 18) dispersed in the gauze (e.g., Fig. 2-3 and 5 and para 17-18) 
and configured to be mobile with respect to one another, the gauze and plurality of fibers being different fibers (it is noted that the fibrous materials and fibers disclosed in para 18 are mobile and also are not disclosed as being tangled such that they may be substantially free of entanglement with one another; the fibrous materials are also disclosed as being “combinations thereof” following a list of fibrous materials including cotton corresponding to the cotton gauze also disclosed in para 18 as well as polyethylene, cellulose, cellulose acetate, polyester and rayon such that Macko discloses the gauze and plurality of fibers being different fibers) (e.g., Fig. 2-3 and 5 and para 17-18);
Regarding claim 2: the plurality of fibers are configured to be mobile with respect to one another based on the respective lengths of the plurality of fibers (as noted above, the fibrous materials and fibers disclosed in para 18 are not disclosed as being tangled such that they may be substantially free of entanglement with one another) (e.g., Fig. 2-3 and 5 and para 17-18);
Regarding claim 8:
an inner portion (e.g., inner tube 62, inner portion of liquid supply region 22,  winding of cotton gauze or other fibrous material about the inner tube 62) (e.g., Fig. 2-3 and 5 and para 17-18); and
an outer portion (e.g., outer annulus, outer tube 6, outer portion of liquid supply region 22 is contained in an outer annulus) configured to store the pre-vapor formulation(e.g., Fig. 2-3 and 5 and para 17-18);
wherein the outer portion includes a storage medium, the storage medium including 
a gauze (e.g., cotton and cotton gauze disclosed in para 18) and 
a plurality of fibers (e.g., fibrous materials and fibers disclosed in para 18) dispersed in the gauze and configured to be mobile with respect to one another, the gauze and plurality of fibers being different fibers (it is noted that the fibrous materials and fibers disclosed in para 18 are mobile and also are not disclosed as being tangled such that they may be substantially free of entanglement with one another; the fibrous materials are also disclosed as being “combinations thereof” following a list of fibrous materials including cotton corresponding to the cotton gauze also disclosed in para 18 as well as polyethylene, cellulose, cellulose acetate, polyester and rayon such that Macko discloses the gauze and plurality of fibers being different fibers) (e.g., Fig. 2-3 and 5 and para 17-18);
Regarding claim 10: a surface area of each of the plurality of fibers is in a range of about 13 in2 to about 17 in2 (e.g., it is submitted that the claimed changes in size/proportion would have been obvious over para 10, 37, 38, 46 of Macko and in accordance with MPEP 2144.04);
Regarding claim 11: the surface area of each of the plurality of fibers is about 15 in2 (e.g., it is submitted that the claimed changes in size/proportion would have been obvious over para 10, 37, 38, 46 of Macko and in accordance with MPEP 2144.04); and
Regarding claim 12: the gauze is configured to store the pre-vapor formulation (e.g., a winding of cotton gauze or other fibrous material about the inner tube 62) (e.g., para 18).
Macko does not explicitly disclose respective lengths of the plurality of fibers are in a range of about 3 mm to about 7 mm (as recited in claim 1).
However, Clark discloses:
Regarding claim 1: a plurality of fibers configured to be mobile with respect to one another (e.g., para 9, 10, 23); and 
wherein a first plurality of fibers and a second plurality of fibers, the first and second plurality of fibers being different fibers, the plurality of fibers being insoluble (e.g., para 9, 10, 18, 19, 23, 25, 26, 27);
wherein respective lengths of the second plurality of fibers are in a range of about 3 mm to about 7 mm (e.g., para 9, 10, 23, 27);
Regarding claim 2: the second plurality of fibers are configured to be mobile with respect to one another based on the respective lengths of the second plurality of fibers (e.g., para 9, 10, 23);
Regarding claim 4: the respective lengths of the second plurality of fibers are about 5 mm (e.g., para 9, 10, 23, 27);
Regarding claim 5: about 30% of the second plurality of fibers have a length of about 3 mm, about 50% of the second plurality of fibers have a length of about 5 mm, and about 20% of the plurality of fibers have a length of about 7 mm (e.g., it is submitted that the claimed changes in size/proportion would have been obvious over para 9, 10, 23, 27 of Clark and in accordance with MPEP 2144.04);
Regarding claim 6: about 20% of the second plurality of fibers have a length of about 3 mm, about 75% of the plurality of fibers have a length of about 5 mm, and about 5% of the second plurality of fibers have a length of about 7 mm (e.g., it is submitted that the claimed changes in size/proportion would have been obvious over para 9, 10, 23, 27 of Clark and in accordance with MPEP 2144.04);
Regarding claim 7: about 30% of the second plurality of fibers have a length of about 3 mm, about 60% of the second plurality of fibers have a length of about 5 mm, and about 10% of the second plurality of fibers have a length of about 7 mm (e.g., it is submitted that the claimed changes in size/proportion would have been obvious over para 9, 10, 23, 27 of Clark and in accordance with MPEP 2144.04);
Regarding claim 8: 
wherein a first plurality of fibers and a second plurality of fibers, the first and second plurality of fibers being different fibers, the plurality of fibers being insoluble (e.g., para 9, 10, 18, 19, 23, 25, 26, 27); and 
wherein a diameter of one or more of the second plurality of fibers is in a range of about 20 µm to about 28 µm (e.g., para 9, 10, 23);
Regarding claim 9: the diameter of one or more of the second plurality of fibers is about 24 µm (e.g., para 9, 10, 23);
Regarding claim 10: a surface area of each of the second plurality of fibers is in a range of about 13 in2 to about 17 in2 (e.g., it is submitted that the claimed changes in size/proportion would have been obvious over para 9, 10, 23, 27 of Clark and in accordance with MPEP 2144.04); and
Regarding claim 11: the surface area of each of the second plurality of fibers is about 15 in2 (e.g., it is submitted that the claimed changes in size/proportion would have been obvious over para 9, 10, 23, 27 of Clark and in accordance with MPEP 2144.04).
Since it is argued that Macko in view of Clark does not explicitly disclose a gauze, and a plurality of fibers dispersed in the gauze and configured to be mobile with respect to one another, the gauze and plurality of fibers being different fibers, it is noted that Kouta discloses:
Regarding claim 1: a storage medium including a gauze (e.g., absorbent members 1 and 104 disclosed as gauze as in para 139-140 and 164-166), and a plurality of fibers (e.g., continuous fiber web 2 
wherein respective lengths of the plurality of fibers are in a range of about 3 mm to about 7 mm (e.g., para 64);
Regarding claim 2: the plurality of fibers are configured to be mobile with respect to one another based on the respective lengths of the plurality of fibers (e.g., Fig. 1 and 21 and para 38-40, 139-140 and 164-166); and
Regarding claim 8: a storage medium including a gauze (e.g., absorbent members 1 and 104 disclosed as gauze as in para 139-140 and 164-166) and a plurality of fibers (e.g.,  continuous fiber web 2 and fiber accumulated layer 4 disclosed in para 39, web 104a of hydrophilic continuous fibers as disclosed in para 164) dispersed in the gauze and configured to be mobile with respect to one another, the gauze and plurality of fibers being different fibers (e.g., Fig. 1 and 21 and para 38-40, 139-140 and 164-166).
It is also noted that Kouta discloses an absorbent article wherein the gauze and fibers can absorb liquid, including a pre-vapor formulation, corresponding to the recitations of the claimed subject matter being configured to store the pre-vapor formulation.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Macko as suggested and taught by Clark in order to impart enhanced physical properties (e.g., enhanced thixotropy) to the solvent-borne products (e.g., Clark: abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Macko in view of Clark as suggested and taught by Kouta in order to provide a readily available material that is thin, light weight, and highly breathable (e.g., Kouta: para 139-140).



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macko in view of Clark and Kouta and further in view of US 20140261486 A1 to Potter et al. (“Potter”)
Macko in view of Clark and Kouta discloses substantially all of the features of the claimed invention as set forth above.
Macko in view of Clark and Kouta does not explicitly disclose the gauze and the plurality of fibers are configured to cooperatively wring the pre-vapor formulation from the storage medium, based on the plurality of fibers being free to move independently of each other (as recited in claim 13).
However, Potter discloses:
Regarding claim 13, as best understood: the gauze and the plurality of fibers are configured to cooperatively wring the pre-vapor formulation from the storage medium, based on the plurality of fibers being free to move independently of each other (e.g., para 85 and 93-96).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Macko in view of Clark and Kouta as suggested and taught by Potter in order to release the vapor-enhancing aspect into the filter material for interaction with the vapor.
Response to Amendment
The amendment of 02/25/2020 is acknowledged. 
Response to Arguments
Applicant's arguments filed 02/25/2020 have been fully considered but they are not persuasive.  The remarks begin by noting the claim status and amendments as well as the prior request under AFCP 2.0 which was responded to in the previous advisory action.  
The remarks then address the prior art rejection.  The remarks note the rejection of claims 1-2 and 4-12 and then specifically address claim 1.  The remarks first address Macko, stating that Macko discloses a liquid storage medium to hold a liquid medium.1 Macko discloses "the liquid storage medium  is a fibrous material comprising cotton, polyethylene, cellulose, cellulose acetate, polyester, rayon and combinations thereof," and "the liquid storage medium may comprise a winding of cotton gauze or other fibrous material about the inner tube 62" and that Macko discloses a fibrous material of one or more soluble fibers and are long enough to be wound around the inner tube.  The remarks then assert that there is no hint or suggestion the fibers are mobile, let alone a subset of fibers of the fibrous material is mobile with respect to another subset of fibers and that the fibrous material of Macko wound around an inner tube is at best silent about a plurality of fibers configured to be mobile with respect to one another, and even teaches away from such a feature as fibers wound around an inner tube would not be mobile with respect to one another.  However, the fibrous materials and fibers of Macko are configured to be mobile with respect to one another as set forth and explained above.  The fibers of fibrous material comprising cotton, polyethylene, cellulose, cellulose acetate, polyester, rayon and combinations thereof in Macko are configured such that fibers of the respective materials will move in response to applied force relative to fibers of the other materials.
The remarks next address Clark with respect to claim 1.  The remarks describe the rejection of claim 1 by Clark and the disclosure of Clark.  The remarks then state that Clark discloses a liquid solution with short-cut fibers freely dispersed in the solution and that one of ordinary skill in the art would not understand Clark as containing any teaching or suggestion towards shorter, mobile fibers dispersed in a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The fibers being dispersed in gauze is addressed by Mack and Kouta as set forth above.
The remarks next address Kouta with respect to claim 1.  The remarks describe the rejection of claim 1 by Kouta and the disclosure of Kouta.  The remarks then state that Kouta discloses an absorbent article which retains liquids and in which the fibers are designed to be immobile with respect to each other to enhance retention of liquid and that the teachings of Kouta are contrary to what is required of a storage medium of an e-cigarette device, which includes retaining liquid, but also facilitating liquid flow to a wick.  However, the in Kouta are configured such that fibers of the respective materials will move in response to applied force relative to fibers each other.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., retaining liquid, but also facilitating liquid flow to a wick) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In response to applicant's argument that the teachings of Kouta are contrary to what is required of a storage medium of an e-cigarette device, which includes retaining liquid, but also facilitating liquid flow to a wick, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
The remarks then address the amended language of claim 1, noting that the claim has been amended to include the plurality of fibers are insoluble, and asserting that the cited art does not 
The remarks next state that, for at least the reasons above, there cannot be any disclosure or suggestion with regard to claim 8 for the same reasons, and assert that the claims which depend from claims 1 and 8, including new claim 13, are allowable based in their dependencies.  However, claim 8 is rejected as set forth and explained above and the dependent claims, including new claim 13, are also rejected as set forth above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 27, 2021